— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered February 2, 1988, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The alleged trial errors raised by the defendant are unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]), and we find no basis to review them in the exercise of our interest of justice jurisdiction.
Finally, we find nothing in the record which would warrant modification of the sentence imposed (see, People v Suitte, 90 AD2d 80). Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.